United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1713
Issued: January 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 5, 2008. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an employment-related disability
commencing July 20, 2007.
FACTUAL HISTORY
On October 20, 2006 appellant, a transportation security officer, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a back injury on October 13, 2006 as a result of
lifting baggage. She stopped working on October 13, 2006. By decision dated December 14,
2006, the Office denied the claim on the grounds that the medical evidence did not establish an
injury in the performance of duty.

In a report dated December 11, 2006, Dr. Evarista Nnadi, a family practitioner, indicated
that appellant reported constant back pain, less in intensity since she started physical therapy.
She reported that appellant stated that she was unable to return to work. In a form report (CA20) dated December 11, 2006, Dr. Nnadi diagnosed marked degenerative disc disease, mild
bulging at L2-3 and L3-4, and lumbar sprain. She indicated that the lumbar sprain was
employment related, but the degenerative condition was not employment related. The period of
total disability was October 16, 2006 to January 15, 2007.
Appellant returned to a light-duty job on January 17, 2007. On July 19, 2007 the
employing establishment withdrew the light-duty job and appellant stopped working. In a letter
dated July 19, 2007, the employing establishment stated that on January 16, 2007 appellant had
requested a light-duty assignment “because of a nonwork-related injury.…” The employing
establishment stated that the light-duty job had been extended three times, but appellant’s
physician had indicated on May 8, 2007 that appellant had permanent lifting restrictions.
Because Dr. Nnadi had indicated that appellant would never be able to perform the essential
duties of her regular position, her employment was being terminated. The employing
establishment noted that appellant asserted that she was injured on the job, but the Office had
denied the claim.
By decision dated August 14, 2007, an Office hearing representative vacated the
December 14, 2006 decision. The hearing representative found the condition of lumbar strain
had been established as employment related. According to the hearing representative, Dr. Nnadi
reported on December 11, 2006 that appellant was improving and since there were no additional
reports, she concluded that “the claimant’s condition resolved with no further need for
treatment.” The Office was directed to accept the claim for “lumbar strain, resolved.”
On August 31, 2007 appellant filed a claim for compensation (Form CA-7) for the period
July 20 to September 1, 2007. The record indicates that on September 6, 2007, the Office issued
a compensation payment for wage loss from December 1 to 11, 2006. On October 12, 2007 the
Office issued payments for November 28 to 30, 2006 and December 12, 2006 to
January 16, 2007.
By decision dated October 19, 2007, the Office denied appellant’s claim for
compensation commencing July 20, 2007. It found the medical evidence was insufficient to
establish the claimed disability.
Appellant requested an oral hearing before an Office hearing representative. She
submitted a January 14, 2008 report from Dr. Nnadi, who indicated she never stated that
appellant’s lumbar strain had resolved. In a report dated March 12, 2008, Dr. Mark Kabins, an
orthopedic surgeon, provided results on examination and diagnosed L4-5 and L5-S1 disc
protrusion/herniation and low back pain with radiculopathy. He stated that appellant’s “workrelated injury has played a significant aggravation and role as [it] relates to her low back pain
and lower extremity symptomology.…”
In a decision dated May 5, 2008, the Office hearing representative affirmed the
October 19, 2007 decision. The hearing representative stated that her review of the medical
reports contemporaneous to the injury and work stoppage “do not support that the claimant was

2

totally or partially disabled as a result of the work injury of October 13, 2006.” The hearing
representative further stated that the medical evidence did not establish that appellant was
working a light-duty position as a result of the accepted work injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.2 The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.3 When a claimant is working a light-duty job due to
an employment injury, and the light duty is no longer available, the claimant has established a
compensable disability.4
ANALYSIS
The record indicates that appellant returned to a light-duty job on January 17, 2007 and as
of July 19, 2007 the employing establishment indicated that light duty was no longer available.
The Office decisions in this case did not adequately address the relevant issues with respect to
disability commencing July 20, 2007.
The May 5, 2008 Office decision denying the claim for compensation appears to be based
on a finding that, at some point prior to January 17, 2007, appellant’s employment-related
condition had resolved and therefore the light-duty job was unrelated to the accepted lumbar
strain. The hearing representative’s decision did not acknowledge that the Office accepted
lumbar strain and paid compensation through January 16, 2007. It is the Office’s burden of
proof to establish that the accepted condition has resolved.5 In the May 5, 2008 decision, the
hearing representative made a general statement regarding disability without discussing all of the
relevant evidence. The August 14, 2007 Office decision purports to find the condition
“resolved” without adequate explanation. The hearing representative in that decision refers to
December 11, 2006 reports from Dr. Nnadi, but these reports do not state that appellant’s lumbar
strain had resolved.
The case will be remanded to the Office for proper findings on the relevant issues
regarding the claim for compensation. If the Office makes a finding the accepted condition or
disability had resolved, it must support the finding with specific medical evidence establishing
1

5 U.S.C. §§ 8101-8193.

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

20 C.F.R. § 10.5(f); see, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
4

Jackie B. Wilson, 39 ECAB 915 (1988).

5

See Kenneth R. Burrow, 55 ECAB 157 (2003).

3

the date when the employment-related condition or disability resolved. After such further
development as the Office deems necessary, it should issue an appropriate decision on the claim
for compensation commencing July 20, 2007.
CONCLUSION
The case will be remanded to the Office for a proper decision on the issues presented.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 5, 2008 and October 19, 2007 are set aside. The August 14,
2007 decision is reversed with respect to finding that the accepted condition had resolved. The
case is remanded to the Office for further action consistent with this decision of the Board.
Issued: January 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

